 



Execution Copy
Voting Agreement
     This Voting Agreement (this “Agreement”), is made and entered into as of
July 21, 2007, by and between ev3 Inc., a Delaware corporation (“Parent”), and
the undersigned stockholder (“Stockholder”) of FoxHollow Technologies, Inc., a
Delaware corporation (the “Company”).
Recitals
     A. Concurrently with the execution of this Agreement, Parent, Foreigner
Merger Sub, Inc., a Delaware corporation and a wholly owned first-tier
subsidiary of Parent (“Merger Sub”), and the Company are entering into an
Agreement and Plan of Merger (as may be amended from time to time, the “Merger
Agreement”), pursuant to which Merger Sub will be merged with and into the
Company (such Merger, as contemplated by the Merger Agreement, being referred to
as the “Merger”). Capitalized terms used but not defined herein shall have the
meanings given to them in Annex A hereto.
     B. Stockholder is the record and beneficial owner of such number of
outstanding shares of Company Common Stock as is indicated on the signature
pages to this Agreement.
     C. Parent desires Stockholder to agree, and Stockholder is willing to
agree, subject to the terms and conditions hereof, to vote the Shares (as
defined in Section 1.1 below), so as to facilitate consummation of the Merger.
     In consideration of the foregoing and the representations, warranties,
covenants and agreements set forth in this Agreement, the parties agree as
follows:
1. Voting of Shares.
     1.1 Shares. The term “Shares” shall mean all issued and outstanding shares
of Company Common Stock owned of record and beneficially owned by Stockholder or
over which Stockholder exercises sole voting power, in each case, as of the date
of this Agreement. Stockholder agrees that any shares of capital stock of the
Company that Stockholder purchases or with respect to which Stockholder
otherwise acquires beneficial ownership or over which Stockholder exercises sole
voting power after the date of this Agreement and prior to the termination of
this Agreement pursuant to Section 4 below shall be subject to the terms and
conditions of this Agreement to the same extent as if they constituted Shares as
of the date hereof.
     1.2 Agreement to Vote Shares. Stockholder hereby covenants and agrees that
during the period commencing on the date hereof and continuing until this
Agreement terminates pursuant to Section 4 hereof, at any meeting (whether
annual or special and whether or not an adjourned or postponed meeting) of the
stockholders of the Company, however called, and in any action by written
consent of the stockholders of the Company, Stockholder shall appear at the
meeting or otherwise cause any and all Shares to be counted as present thereat
for purposes of establishing a quorum and vote (or cause to be voted) any and
all Shares: (i) in favor of the Company Stockholder Proposal (to the extent it
relates solely to the approval of the Merger and the Merger Agreement); and
(ii) against any of the following (or any agreement to enter into, effect,
facilitate or support any of the following): (A) any Acquisition Proposal;
(B) any merger agreement or merger (other than the Merger Agreement and the
Merger), consolidation,

 



--------------------------------------------------------------------------------



 



combination, sale of substantial assets, reorganization, recapitalization,
dissolution, liquidation or winding up of or by the Company; or (C) any
amendment of the Company’s Certificate of Incorporation or Bylaws or any other
proposal or transaction involving the Company, the purpose of which amendment or
other proposal or transaction is to delay, prevent or nullify the Merger or the
transaction contemplated by the Merger Agreement or change in any manner the
voting rights of any capital stock of the Company (collectively, “Frustrating
Transactions”). Stockholder further agrees not to enter into any written or oral
agreement with any person or entity the effect of which would be inconsistent
with or violative of any provision contained in this Section 1.2. Any vote by
the Stockholder that is not in accordance with this Section 1.2 shall be
considered null and void. Notwithstanding anything to the contrary contained
herein, nothing in this Agreement shall be construed to limit or restrict any
representative of Stockholder from acting in his or her capacity as a director
of the Company or voting in Stockholder’s sole discretion on any matter other
than those matters referred to in the first sentence of this Section 1.2.
     1.3 Adjustments Upon Changes in Capitalization. In the event of any change
in the number of issued and outstanding shares of Company Common Stock by reason
of any stock split, reverse split, stock dividend (including any dividend or
distribution of securities convertible into Company Common Stock), combination,
reorganization, recapitalization or other like change, conversion or exchange of
shares, or any other change in the corporate or capital structure of the
Company, the term “Shares” shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any shares into which or
for which any or all of the Shares may be changed or exchanged.
2. Other Restrictions.
     2.1 Transfers and Other Restrictions. Stockholder represents, covenants and
agrees that, except as contemplated by this Agreement: (i) Stockholder shall
not, directly or indirectly, during the period commencing on the date hereof and
continuing until this Agreement terminates pursuant to Section 4 hereof,
(A) offer for sale or agree to sell, transfer, tender, assign, pledge,
hypothecate or otherwise dispose of or enter into any contract, option or other
arrangement or understanding with respect to, or consent to, the offer for sale,
sale, transfer, tender, pledge, hypothecation, encumbrance, assignment or other
disposition of, or create any Lien of any nature whatsoever with respect to, any
or all of the Shares or any interest therein or (B) take any action that could
make any of its representations or warranties contained herein untrue or
incorrect or could have the effect of preventing or disabling the Stockholder
from performing any of its obligations hereunder; (ii) Stockholder shall not
grant any proxy or power of attorney, or deposit any Shares into a voting trust
or enter into a voting agreement or other arrangement, with respect to the
voting of Shares (each a “Voting Proxy”); and (iii) Stockholder has not granted,
entered into or otherwise created any Voting Proxy which is currently (or which
will hereafter become) effective, and if any Voting Proxy has been created, such
Voting Proxy is hereby revoked.
     2.2 No Press Releases. The Stockholder shall not, nor shall the Stockholder
authorize or permit any investment banker, attorney or other adviser or
representative of the Stockholder to, issue any press release or make any other
public statement with respect to this Agreement, the Merger Agreement, the
Merger or any related transactions without the prior written consent of Parent,
except as may be required by Applicable Law.

-2-



--------------------------------------------------------------------------------



 



     2.3 No Appraisal Rights. The Stockholder hereby waives, and agrees not to
exercise or assent to, any appraisal rights under Section 262 in connection with
the Merger.
3. Representations and Warranties of Stockholder. Stockholder represents and
warrants to Parent that:
     3.1 Authority; Validity. Stockholder has all requisite capacity, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement by Stockholder
and the consummation by Stockholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of
Stockholder. This Agreement has been duly executed and delivered by Stockholder
and, assuming the due authorization, execution and delivery of this Agreement by
Parent, this Agreement constitutes the legal, valid and binding obligation of
the Stockholder, enforceable against the Stockholder in accordance with its
terms subject, as to enforcement of remedies, to bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the rights and remedies of
creditors generally and to the effect of general principles of equity. No
consent, approval, order, authorization or permit of, or registration,
declaration or filing with, or notification to, any Governmental Entity is
required to be obtained or made by or with respect to the Stockholder in
connection with the execution, delivery and performance of this Agreement or the
consummation of the transactions contemplated hereby, other than (i) compliance
with and filings under the HSR Act, if applicable to the Stockholder’s receipt
in the Merger of Parent Common Stock, and (ii) such reports under Sections 13(d)
and 16 of the Exchange Act as may be required in connection with this Agreement
and the transactions contemplated hereby. If this Agreement is being executed in
a representative or fiduciary capacity with respect to Stockholder, the person
signing this Agreement has full power and authority to enter into and perform
this Agreement.
     3.2 Non-Contravention. The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, contravene, conflict with,
or result in any violation of, breach of or default by (with or without notice
or lapse of time, or both) Stockholder under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, or result in
the creation of any Lien (other than pursuant to this Agreement) upon any of the
properties or assets of Stockholder under, any provision of (i) any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to Stockholder
or (ii) any judgment, order, decree, statute, law, ordinance, injunction, rule
or regulation applicable to Stockholder or any of Stockholder’s properties or
assets, other than any such conflicts, violations, defaults, rights, or Liens
that, individually or in the aggregate, would not impair the ability of
Stockholder to perform Stockholder’s obligations hereunder or prevent, limit or
restrict in any respect the consummation of any of the transactions contemplated
hereby. There is no beneficiary or holder of a voting trust certificate or other
interest of any trust of which Stockholder is settlor or trustee or any other
person or entity, including any Governmental Entity, whose consent, approval,
order or authorization is required by or with respect to Stockholder for the
execution, delivery and performance of this Agreement by Stockholder or the
consummation by Stockholder of the transactions contemplated hereby.

-3-



--------------------------------------------------------------------------------



 



     3.3 Title. As of the date hereof, Stockholder is the record and beneficial
owner of and has good and marketable title to the shares of Company Common Stock
indicated on the signature pages hereto, free and clear of any Liens
     3.4 Power. Stockholder has sole voting power and sole power to issue
instructions with respect to the matters set forth in Section 1 and Section 2
hereof and sole power to agree to all of the matters set forth in this
Agreement, in each case with respect to all of the Shares, with no limitations,
qualifications or restrictions on such rights.
4. Effectiveness; Termination; No Survival. This Agreement shall become
effective upon its execution by Stockholder and Parent. This Agreement may be
terminated at any time by mutual written consent of Stockholder and Parent. This
Agreement, and the obligations of Stockholder hereunder, including, without
limitation, Stockholder’s obligations under Section 1 and Section 2 above, shall
terminate, without any action by the parties hereto, upon the earlier to occur
of the following: (i) the Effective Time; (ii) such date and time as the Merger
Agreement shall have been validly terminated pursuant to Article VII thereof;
and (iii) the entry by the Company into any amendment or modification to the
Merger Agreement that materially and adversely affects Stockholder that has not
been previously approved in writing by Stockholder, provided that, Section 6
shall survive a termination of this Agreement under clause (i) above. Nothing in
this Section 4 shall relieve any party of liability for breach of this
Agreement.
5. Further Assurances. Subject to the terms of this Agreement, from time to
time, Stockholder shall execute and deliver such additional documents and use
commercially reasonable efforts to take, or cause to be taken, all such further
actions, and to do or cause to be done, all things reasonably necessary, proper
or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.
6. Miscellaneous.
     6.1 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, void or unenforceable, the parties hereto shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the extent possible.
     6.2 Binding Effect and Assignment. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but, except as otherwise
specifically provided herein, neither this Agreement nor any of the rights,
interests or obligations of the parties hereto may be assigned by either of the
parties without the prior written consent of the other. Any purported assignment
in violation of this Section 6.2 shall be void.

-4-



--------------------------------------------------------------------------------



 



     6.3 Amendments and Modification. This Agreement may not be modified,
amended, altered or supplemented except upon the execution and delivery of a
written agreement executed by the parties hereto.
     6.4 Specific Performance; Injunctive Relief; Attorneys Fees. The parties
hereto acknowledge that Parent will be irreparably harmed and that there will be
no adequate remedy at law for a violation of any of the covenants or agreements
of Stockholder set forth herein. Therefore, it is agreed that, in addition to
any other remedies that may be available to Parent upon any such violation,
Parent shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to Parent at law
or in equity and Stockholder hereby irrevocably and unconditionally waives any
objection to Parent seeking so to enforce such covenants and agreements by
specific performance, injunctive relief and other means. If any action, suit or
other proceeding (whether at law, in equity or otherwise) is instituted
concerning or arising out of this Agreement or any transaction contemplated
hereunder, the prevailing party shall recover, in addition to any other remedy
granted to such party therein, all such party’s costs and attorneys fees
incurred in connection with the prosecution or defense of such action, suit or
other proceeding.
     6.5 Notices. All notices and other communications hereunder shall be in
writing and shall be deemed given upon delivery either personally or by
commercial delivery service, or sent via facsimile (receipt confirmed) to the
parties at the following addresses or facsimile numbers (or at such other
address or facsimile numbers for a party as shall be specified by like notice):
     if to Parent, to:
ev3 Inc.
9600 54th Avenue North, Suite 100
Plymouth, MN 55442-21111
Facsimile: (763) 398-7200
Attention: Kevin M. Klemz, Vice President, Secretary and Chief Legal
                 Officer
     with copies to:
Oppenheimer Wolff & Donnelly LLP
Plaza VII, Suite 3300
45 South Seventh Street
Minneapolis, MN 55402
Facsimile: (612) 607-7100
Attention: Bruce A. Machmeier, Esq.
     if to Stockholder, at its address set forth on the signature pages hereto,
with a copy (which shall not constitute notice) to each of:
FoxHollow Technologies, Inc.
740 Bay Road
Redwood City, CA 94063-2469
Facsimile: (650) 839-7920
Attention: John Simpson, M.D.

-5-



--------------------------------------------------------------------------------



 



and
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Facsimile: (650) 493-6811
Attention:  Martin W. Korman, Esq.
Robert T. Ishii, Esq.
Philip Oettinger, Esq.
     6.6 Governing Law; Submission to Jurisdiction. This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof. The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the United
States of America located in the State of Delaware for any actions, suits or
proceedings arising out of or relating to this Agreement (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by U.S. certified mail shall be effective service of process for any
action, suit or proceeding brought against the parties in any such court. The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement in the
courts of the United States of America located in the State of Delaware, and
hereby further irrevocably and unconditionally waive and agree not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum.
     6.7 Entire Agreement; No Third Party Beneficiaries. This Agreement and the
Waiver, Consent and Assumption Agreement constitutes and contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior negotiations, correspondence,
agreements, understandings, duties or obligations between the parties respecting
the subject matter hereof and is not intended to convey upon any Person other
than the parties hereto any rights or remedies hereunder.
     6.8 Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     6.9 Captions. The captions to sections of this Agreement have been inserted
only for identification and reference purposes and shall not be used to construe
or interpret this Agreement.
     6.10 Stockholder Capacity. Stockholder has executed this Agreement solely
in its capacity as the record and/or beneficial holder of Shares.
[signature page follows]

-6-



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have caused this Voting Agreement to
be executed as of the date first above written.

                  EV3 Inc.  
 
           
 
  By:   /s/ Kevin M. Klemz    
 
                Name: Kevin M. Klemz     Title: Vice President, Secretary and
Chief Legal Officer
 
                Stockholder:
 
                MERCK & CO., INC.
 
           
 
  By:   /s/ Judy C. Lewent    
 
                Name: Judy C. Lewent     Title: Executive Vice President and
Chief Financial Officer
 
                Stockholder’s Address for Notice:
 
                One Merck Drive     P.O. Box 100, WS3A-65     Whitehouse
Station, NJ 08889-0100     Attention: Office of Secretary     Facsimile No.:
(908) 735-1246

Outstanding Shares of Company Common Stock Beneficially
Owned by Stockholder:
3,206,318

Options, Warrants or Rights to purchase Company Common Stock
Beneficially Owned by Stockholder:
 0

 